DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jinchul Hong on 04/29/2022.
The application has been amended as follows: 

1. 	An electronic device including a semiconductor memory, the semiconductor memory comprising: 
material layers each including one or more first areas and one or more second areas, wherein a resistivity of each of the first areas is lower than a resistivity of each of the second areas; 
insulating layers stacked alternately with the material layers and including protrusions extending more than the material layers; 
conductive pillars passing through the insulating layers and the first 
conductive layers located between the protrusions; and 
variable resistance layers interposed between the first 
wherein the first areas are separated from each other in a stacking direction of the material layers by the insulating layers.


Allowable Subject Matter
Claims 1-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Zhou, discloses an electronic device including a semiconductor memory, the semiconductor memory comprising: material layers each including one or more first areas and one or more second areas, wherein a resistivity of each of the first areas is lower than a resistivity of each of the second areas; insulating layers stacked alternately with the material layers and including protrusions extending more than the material layers; conductive pillars passing through the insulating layers and the first areas; conductive layers located between the protrusions; and variable resistance layers interposed between the first areas and the conductive layers. The prior art of records, individually or in combination, do not disclose nor teach “wherein the first areas are separated from each other in a stacking direction of the material layers by the insulating layers” in combination with other limitations as recited in claim 1.
The prior art of record, Zhou, discloses a memory device, comprising: a conductive layer extending in a first direction; a conductive pillar extending in a second direction crossing the first direction; a material layer extending in the first direction, the material layer including a first area, a second area, and a third area, the first area being disposed adjacent to the second area in the first direction, the third area being disposed between the first area and the second area, the conductive pillar being coupled to the first area; and a memory cell disposed at an intersection between the conductive layer and the conductive pillar, and including the first area, wherein each of the first area and the second area has a first resistivity, and the third area has a second resistivity, the second resistivity being greater than the first resistivity. The prior art of records, individually or in combination, do not disclose nor teach “wherein the third area directly contacts the first area” in combination with other limitations as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811